Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to Remarks filed 06/07/2022. 
Claims 1-8 are pending and presented for examination. The double patenting rejection of claims 1-8 is withdrawn. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/22/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 4, 6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claims 1, 4, 6, the originally filed specification fails to disclose “determining, by the communications device based on the logical channel configuration information, a first logical channel that satisfies a first condition that a sum of a size of a data packet to be transmitted by the communications device on the first logic channel and a volume of data already transmitted within the time duration before a moment at which the data packet is transmitted on the first logic channel is less than or equal to the quantity of tokens.” Applicant alleges that the limitation is supported in par. 0090, 0092, 0096 and 0115. However, these portion does not describe the above limitation. Par. 0113, 0115, 0123, describe the sum, but it does not describe comparing it to quantity of tokens. Similar issues exists with claims 2, 7. 
Regarding claims 3, 5, 8, the originally filed specification fails to disclose “the quantity of tokens is a maximum data burst volume (MDBV) within the PDB.” The quantity of token, MDBV and PDB are described, but they are not described as recited in the claims. Additionally, par. 0090, 0092, 0096 and 0115 do not describe these limitations. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Chandramouli in view of Earnshow et al.(US 8,638,815 B2).

Regarding claim 1, 6, Chandramouli discloses a communications device, comprising: 
receive logical channel configuration information sent by a network device, wherein the logical channel configuration information comprises a time duration and a logical channel parameter of a logical channel indicating a volume of data transmitted within the time duration (last bullet on page 1, discloses that RAN is able to configure MDBV for each individual DRB, which is defined as the maximum amount of data that can be transmitted within a given time interval). 
Although, Chandramouli discloses enforcing MDBV in the uplink for certain DRB with a specific delay critical 5QI (see last bullet on page 1), it fails to disclose determine, by the communication device based on the logical channel configuration information, a first logical channel that satisfies a first condition, that a sum of a size of a data packet to be transmitted by the communications device on the first logic channel and a volume of data already transmitted within the time duration before a moment at which the data packet is transmitted on the first logic channel is less than or equal to the quantity of tokens; and allocate, to the first logical channel based on the size of the data packet, a resource used for transmitting the data packet. 
Earnshow discloses determining, by the communication device based on the time duration and the logical channel parameter, a quantity of tokens in a token bucket corresponding to the logical channel (see fig. 5, col. 5, lines 18-51, discloses quantity of token in bucket); 
determine, by the communication device based on the logical channel configuration information, a first logical channel that satisfies a first condition, that a sum of a size of a data packet to be transmitted by the communications device on the first logic channel and a volume of data already transmitted within the time duration before a moment at which the data packet is transmitted on the first logic channel is less than or equal to the quantity of tokens (see Id. discloses for example a particular channel that satisfies the condition such the token quantity is not exceeded, in other words, the figure 5 describes at T=12ms, 3 token were available before, two packets were transmitted, and  the channel was determined to transmit an additional packet based on available token, or the sum, see also fig. 16-18, col. 21, lines 21-col. 23, line 33); and 
allocate, to the first logical channel based on the size of the data packet, a resource used for transmitting the data packet (see Id. discloses selecting the logical channel for use of resources or transmitting on selected resource, see also fig. 17, 18). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify to include checking the condition to determine if enough token are available for transmission to be carried out. 
The motivation for doing so would be to allow regulating the traffic such that certain services can be guaranteed.  

Regarding claim 4, Chandramouli discloses a method for resource allocation, comprising: 
generating, by a network device, logical channel configuration information, wherein the logical channel configuration information comprises a time duration of a logical channel of a communications device and a logical channel parameter indicating a volume of data transmitted within the time duration (last bullet on page 1, discloses that RAN is able to configure MDBV for each individual DRB, which is defined as the maximum amount of data that can be transmitted within a given time interval), and 
sending, by the network device, the logical channel configuration information to the communications device, for the communications device to determine a logical channel for transmitting a data packet (last bullet on page 1, discloses that RAN is able to configure MDBV for each individual DRB, which is defined as the maximum amount of data that can be transmitted within a given time interval).  
Although, Chandramouli discloses enforcing MDBV in the uplink for certain DRB with a specific delay critical 5QI (see last bullet on page 1), it fails to disclose determine, by the communication device based on the logical channel configuration information, a first logical channel that satisfies a first condition, that a sum of a size of a data packet to be transmitted by the communications device on the first logic channel and a volume of data already transmitted within the time duration before a moment at which the data packet is transmitted on the first logic channel is less than or equal to the quantity of tokens for allocating a resource to the first logical cannel for transmitting a data packet based on a size of the data packet. 
Earnshow discloses determining, by the communication device based on the time duration and the logical channel parameter, a quantity of tokens in a token bucket corresponding to the logical channel (see fig. 5, col. 5, lines 18-51, discloses quantity of token in bucket); 
determine, by the communication device based on the logical channel configuration information, a first logical channel that satisfies a first condition, that a sum of a size of a data packet to be transmitted by the communications device on the first logic channel and a volume of data already transmitted within the time duration before a moment at which the data packet is transmitted on the first logic channel is less than or equal to the quantity of tokens (see Id. discloses for example a particular channel that satisfies the condition such the token quantity is not exceeded, in other words, the figure 5 describes at T=12ms, 3 token were available before, two packets were transmitted, and  the channel was determined to transmit an additional packet based on available token, or the sum, see also fig. 16-18, col. 21, lines 21-col. 23, line 33) for allocating a resource to the first logical cannel for transmitting a data packet based on a size of the data packet (see Id. discloses selecting the logical channel for use of resources or transmitting on selected resource, see also fig. 17, 18). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify to include checking the condition to determine if enough token are available for transmission to be carried out. 
The motivation for doing so would be to allow regulating the traffic such that certain services can be guaranteed.  

Regarding claim 2, 7, Chandramouli and Earnshaw discloses the method as described with respect to claim 1. It fails to disclose wherein the method further comprises: determining, by the communications device, a second logical channel set that satisfies a second condition, that each logical channel of the second logical channel set, the volume of data that is already transmitted on the logical channel within the time duration before the moment at which the data packet is transmitted on the logical channel is less than or equal to the quantity of tokens; and wherein the first logical channel is a logical channel comprised in the second logical channel set.  
It would have been obvious to one having ordinary skill in the art at the time of the invention to determine a second channel in similar way, i.e. that each logical channel of the second logical channel set, the volume of data that is already transmitted on the logical channel within the time duration before the moment at which the data packet is transmitted on the logical channel is less than or equal to the volume of the data, wherein the channels are within each other, since it has been held that mere duplication of the essential working parts of a device involves routine skill in the art. In reHarza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). 
The motivation for doing so would be to allow conformance to mapping of 5QI, and enforce MDBV. 

Regarding claim 3, 5, 8, the combination of Chandramouli and Earnshow discloses the method wherein the time duration is indicated by a packet delay budget (PDB) corresponding to a service transmitted on the logical channel (see Chandramouli at section 1); and the quantity of tokens is a maximum data burst volume (MDBV) within the PDB (see Earnshow at fig. 16-18, col. 21, lines 21-col. 23, line 33, the possible maximum data burst volume can only be as much as the quantity of tokens in bucket).  

Response to Arguments
Applicant’s arguments with respect to claims 1-8 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NISHANT B DIVECHA whose telephone number is (571)270-3125. The examiner can normally be reached 9:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 571-272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NISHANT B. DIVECHA
Primary Examiner
Art Unit 2615



/Nishant Divecha/            Primary Examiner, 
Art Unit 2466